Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Response to Amendment
The Amendment filed Feb. 7, 2022 has been entered. Claims 3-9, 11-13, 16, 20-23 remain pending in the application.
Claim Objections
Claim 23, 3-9, 11-13, 16 and 20 are objected to because of the following informalities:
In claim 23, line 5, ‘the blow mould’ should read “the modular blow mould”
In claim 3, 7, 9, 11, 12, 13, 16, 20, multiple places recited ‘the blow mould’ should read “the modular blow mould” 
In claim 9, line 1, ‘a blow mould’ should read “the modular blow mould”   
Claims 3-9, 11-13, 16 and 20 depended on claim 23 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 3-9, 11-13, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 23 recites the limitations "the plastic parisons" in line 6 and “the plastic containers” in line 7. There is insufficient antecedent basis for these limitations in the claims 23 and 20. 
Claims 3-9, 11-13, 16 and 20 recite the preambles “blow mould”. It is not clear the relationship of these ‘blow mould’ with the independent claim 23. Claims 3-9, 11-13, 16 and 20 are indefinite. For examination purposes claims 3-9, 11-13, 16 and 20 will be read as if dependent of claim 23, which recites the modular blow mould.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 3-9, 11-13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (US 2015/0145178) in view of Johnston et al. (U.S Patent No. 6,116,888).
Regarding claims 23 and 5, Blochmann discloses that, as illustrated in Figs. 9, 11 and 15, a modular blow mould (Fig. 9 or 11, item 14), comprising:
a base part (Fig. 15, item 14c);
a first side part (Fig. 15, item 14a); and
a second side part (Fig. 15, item 14b), wherein:
in an assembled state of the modular blow mould, the base part together with the first and second side parts form a hollow space ([0067]) within which plastic parisons are expanded to form plastic containers ([0062]); and 
at least one of the first and second side parts comprises:
a fastening section (see label of first adapter (first fastening section) in attached annotated Figure I) constructed and arranged for the modular blow mould to have a first configuration for a manual change operation (user B holding the first fastening section of the modular mould by the holding device 90, [0173]); and 
an adapter element (see label of first adapter in attached annotated Figure I) coupled to the fastening section for the modular blow mould to have a second configuration for a robot-assisted operation (Figs. 8 and 10; [0065] (a changing robot), [0163], [0168]).  
	However, Blochmann does not explicitly disclose that the adapter element is removable. 
Blochmann discloses the claimed invention except for the adapter element removable (or exchangeable). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Blochmann, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to make the adapter element exchangeable in order to switch the modular blow mould easily and cost-effectively.
Further, in the same field of endeavor, prototype mold for blow-moulding, Johnston discloses explicitly that, as illustrated in Fig. 5, in the first fastening section the first adapter element can be releasably attached to this fastening section. The mold finish 72 (i.e. the first adapter element in the first fastening section) is secured by two socket head cap screws 290 and 292 that thread into the upper surfaces of the block 76 (mold body) (related to claim 5). … it is to be understood that the finish mold section 72 and associated anvil 74 is often re-usable (i.e. removable) in conjunction with containers of differing contour, and hence may not need to be specially made for each prototype mold (col. 10, lines 11-19). As shown in Fig. 5, the mold cavity half body 76 can be arranged both with this mold finish (the first adapter element) and also without the mold finish on a transforming device for transforming plastic parisons to form plastic containers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blochmann to incorporate the teachings of Johnston to provide that the adapter element can be releasably attached (e.g. screwing on or off) (or removably) to this fastening section wherein the fastening section is formed in such a way the blow mould can be arranged both with this adapter element and also without this adapter element. Doing so would be possible reducing mold cost and delivery time for blowing moulding, as recognized by Johnston (col. 2, lines 23-43).

 



    PNG
    media_image1.png
    481
    493
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 9 in the teachings of Blochmann)
	Regarding claim 3, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould the adapter element (see label of first adapter in attached annotated Figure I) facilitates changing of the blow mould by a robot device (Fig. 9, item 40). 
	Regarding claim 4, Blochmann discloses that, as illustrated in attached annotated Figure I and Fig. 15, in blow mould, the base part (Fig. 15, item 14c) has a second fastening section to which a second adapter element (see label of second adapter in attached annotated Figure I) can be attached.
	Regarding claim 6, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould at least one fastening section has at least one bearing surface (see label of bearing surface in attached annotated Figure I) in the form of a circular segment for application of the adapter element.
	Regarding claim 7, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould at least one fastening section is arranged in an upper third of the blow mould (actually at the top of the mould as shown).  
Regarding claim 8, Blochmann discloses that, as illustrated in attached annotated Figure I, the blow mould has at least one third fastening section in order to fasten a third adapter element (see label of third adapter in attached annotated Figure I) to a circumferential surface (see label of circumferential surface in attached annotated Figure I) of at least one side part (as shown).
Regarding claim 9, Blochmann discloses that, as illustrated in 9, in blow mould at least one adapter element is arranged to be suitably intended to grip the blow mould by means of a robot device (Fig. 9, item 40) through two projections 66 (The reference numeral 66 relates to a projection which in each case is disposed on the two side parts of the blow mould device 14 ([[]0061], lines 4-6)) disposed on the first adapter element. 
Regarding claims 11-12, Blochmann discloses that, as illustrated in attached annotated Figure I, in blow mould the blow mould arrangement has a second adapter element (see label of second adapter in attached annotated Figure I) which arranged spaced apart from the first adapter element (see label of first adapter in attached annotated Figure I) on the blow mould (as shown).  
Regarding claim 13, Blochmann discloses that, as illustrated in attached annotated Figure I, in the blow mould at least one fastening section (for example, the fastening section just under the first adapter as shown in attached annotated Figure I) is arranged in an upper quarter of the blow mould.
Regarding claim 16, Blochmann discloses that, as illustrated in Figs. 8 and 15, the modular blow mould has one or more fastening devices (as shown in Fig. 8), in order to fasten the side parts and/or the base part on a side part support and/or a base part support (Fig. 8, item 16).
Regarding claim 20, Blochmann discloses that, as illustrated in attached annotated Figure I, at least one side part (Fig. 15, item 14b) of the modular blow mould has the fastening section (see label of third fastening section in attached annotated Figure I).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (US 2015/0145178).
Regarding claim 21, Blochmann discloses that, blow mould for transforming plastic parisons to form plastic containers, having a base part (Fig. 15, item 14c), a first side part (Fig. 15, item 14a) and a second side part (Fig. 15, item 14b), wherein, in the assembled state of the blow mould (as shown in Fig. 15), this base part together with the side parts form a hollow space ([0067]), within which the plastic parisons can be expanded to form the plastic containers ([0062]), wherein at least one element of the blow mould to which an adapter element can be attached has a fastening section including a first fastening section (see label of first adapter (first fastening section) in attached annotated Figure I), the adapter element facilitating a fully automatic and/or semi-automatic and/or manual changing of the blow mould ([0007]), wherein this fastening section is designed in such a way that this adapter element can be releasably attached to this fastening section, and wherein this fastening section is formed in such a way that the blow mould can be arranged both with this adapter element and also without this adapter element on a transforming device for transforming plastic parisons to form plastic containers and wherein the fastening section is placed so that the blow mould, with or without adapter, can be installed in a transforming device, wherein in this case, without the adapter element the blow mould is designed for a manual change of blow mould and wherein with an adapter element the blow mould is designed for the automatic change of blow mould (intended use).  
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blochmann (US 2015/0145178).
Regarding claim 22, Blochmann discloses that, blow mould for transforming plastic parisons to form plastic containers, having a base part (Fig. 15, item 14c), a first side part (Fig. 15, item 14a) and a second side part (Fig. 15, item 14b), wherein, in the assembled state of the blow mould (as shown in Fig. 15), this base part together with the side parts form a hollow space ([0067]), within which the plastic parisons can be expanded to form the plastic containers ([0062]), wherein at least one element of the blow mould to which an adapter element can be attached has a fastening section including a first fastening section (see label of first adapter (first fastening section) in attached annotated Figure I), the adapter element facilitating a fully automatic and/or semi-automatic and/or manual changing of 4 of 10the blow mould ([0007]), wherein this fastening section is designed in such a way that this adapter element can be releasably attached to this fastening section, and wherein this fastening section is formed in such a way that the blow mould can be arranged both with this adapter element and also without this adapter element on a transforming device for transforming plastic parisons to form plastic containers (intended use) and wherein the adapter element which is suitable and intended to facilitate changing of the blow mould is selected from a group of adapter elements (see labels of first, second and third adapter elements in attached annotated Figure I) which facilitate an automatic and/or robot-assisted release of fastening mechanisms and adapter elements which facilitate cohesion of elements of the blow mould ([0007]).
It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered. 
Regarding arguments that Blochmann does not teach Applicant’s claimed adapter element(s) (or Blochmann not only fails to refer to a fastening section 18, Blochmann also fails to show a further adapter element 28, which is arranged on the fastening section element 18), it is not persuasive. 
Referring attached annotated Figure below for the comparison of Figs. 1a, 1b and 1c in Applicant with Fig. 9 in Blochmann, it is clear that the items showing in the Fig. 9 of Blochmann are different from the items showing in Fig. 1a of Applicant. At least in the Fig. 1a of Applicant, there are not the first adapter and the third adapter. Based on the labels in the attached annotated Figure below, it is also clear that the same items (i.e., the first adapter, the second adapter and the third adapter) are identified in Fig. 1c (Applicant’s) and Fig. 9 (Blochmann’s). For example, for the first adapter in Blochmann, there is a projection 66 ([0207]) and for the first adapter in Applicant, there is a gripping projection 32 ([0068]). The projection 66 and the gripping projection 32 are the same item in the same first adapter. Because the adapter elements are mounted in the fastening sections, there is a fastening section corresponding to the each adapter element in the teachings of Blochmann.
Regarding arguments that both a third fastening section and third adapter are absent from the cited art and is only present in Applicant’s specification at Figs. 1a and 1b and [0044], it is not persuasive. Blochmann applies the same modular blow mold 14 (as shown in Figs. 9-11) to expand plastic parisons into plastic containers. For one of ordinary skilled in the art, if comparing Figs. 1a, 1b and 1c of Applicant with Fig. 9 of Blochmann, the items illustrated in Fig. 1c and Fig. 9 are identical except the gripping device 52 in Fig. 9. The third fastening section 18 illustrated in Fig. 1a can’t be seen underneath the third adapter element in Fig. 9 of Blochmann.   
 Regarding arguments (as amended) in claim 23 that Blochmann does not teach an adapter element removably coupled to the fastening section for the modular blow mould to have a second configuration for a robot-assisted operation, it is not persuasive. 
Blochmann discloses the claimed invention except for the adapter element removable (or exchangeable). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Blochmann, since it has been held that making an old device portable or movable without producing any new or unexpected results involves only routine skill in the art. One would have been motivated to make the adapter element exchangeable in order to switch the modular blow mould easily and cost-effectively.
Further, in the same field of endeavor, prototype mold for blow-moulding, Johnston discloses explicitly that, as illustrated in Fig. 5, in the first fastening section the first adapter element can be releasably attached to this fastening section. The mold finish 72 (i.e. the first adapter element in the first fastening section) is secured by two socket head cap screws 290 and 292 that thread into the upper surfaces of the block 76 (mold body) (related to claim 5). … it is to be understood that the finish mold section 72 and associated anvil 74 is often re-usable (i.e. removable) in conjunction with containers of differing contour, and hence may not need to be specially made for each prototype mold (col. 10, lines 11-19). As shown in Fig. 5, the mold cavity half body 76 can be arranged both with this mold finish (the first adapter element) and also without the mold finish on a transforming device for transforming plastic parisons to form plastic containers.   

    PNG
    media_image2.png
    296
    807
    media_image2.png
    Greyscale

Annotated Figure for comparison of Figs. 1a, 1b and 1c in Applicant with Fig. 9 in Blochmann

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742